DETAILED ACTION
Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 12/15/2020. The Applicant’s claims 1-20 remain pending. The Applicant amends claims 1, 9, and 16. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.

Response to Arguments
Applicant’s arguments filed on 12/15/2020, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 8 of the Arguments/Remarks, the Applicant asserts “the Examiner asserts that certain claim limitations recite means-plus-function limitations. The applicant asserts that all of the claim limitations are structural in nature as would be understood by a person or ordinary skill in the art.”
The Examiner acknowledges the Applicant’s argument. However, MPEP 2181 provides a list of known terms, which generally invoke 35 U.S.C. 112(f) claim interpretation. The terms include “device for” and “device configured to.” As a result, the Examiner finds the 35 U.S.C. 112(f) claim interpretation must be maintained. The Examiner invites the Applicant to review MPEP 2181 for the terms which generally do not invoke 35 U.S.C. 112(f) claim interpretation.  The Examiner notes that while the claim interpretation was presented, no rejections of the limitations under 35 USC 112(a) or 112(b) have been presented.  
On page 9 of the Arguments/Remarks, the Applicant asserts “Kunitachi does not disclose that the electronic side mirror includes a mirror panel and a display panel. In fact, Kunitachi expressly discloses that the mirror is separate from the display at paragraph [0028]. Kunitachi expressly discloses that ‘it is not necessary to accommodate the mirror 31 on the monitor 10. Moreover, Kunitachi describes this arrangement as advantageous, as it allows for miniaturization of the monitor (paragraph 0028). Kunitachi therefore does not disclose a single electronic side mirror that includes both a mirror panel and a display panel.”
The Examiner does not find the arguments persuasive. Kunitachi’s paragraph [0028] discloses only one embodiment (in a plurality of embodiments disclosed by the invention) wherein having both a mirror and display is not necessary and the reasoning behind having only the display (emphasis added). 
The Examiner finds Kunitachi mainly teaches another embodiment which includes both the mirror and display together (emphasis added). For instance, Kunitachi’s paragraphs [0005-0015 and 0021-0025] and Figures 1-4 teaches an electronic side mirror that includes a reflecting element (i.e., mirror) and a display panel, wherein the reflecting element of the mirror and display panel overlap each other (i.e., can be placed over each other thus overlap) (emphasis added).
On page 9 of the Arguments/Remarks, the Applicant asserts “Kunitachi also does not disclose a control circuit configured to ‘control the electronic side mirror such that the electronic side mirror outputs an image obtained by the camera through the display panel or the peripheral area of the vehicle is reflected by the mirror panel.’ 
The Examiner respectfully disagrees and does not find the Applicant’s argument persuasive. Kunitachi teaches an electronic side mirror (Kunitachi, Paragraphs 0005-0015 and Figures 1-4). Moreover, Kunitachi teaches that the electronic side mirror outputs an image obtained by the camera through the display panel (Kunitachi, Paragraphs 0005-0015 and Figures 1-4). Lastly, while the Applicant argues differences between Kunitachi and the Applicant’s invention on page 10, these differences are not specifically claimed.
On page 10 of the Arguments/Remarks, the Applicant asserts “Kunitachi does not disclose or suggest ‘wherein the mirror panel and the display panel overlap each 
The Examiner respectfully disagrees. Kunitachi teaches both the mirror and display together (emphasis added). For instance, Kunitachi’s paragraphs [0005-0015 and 0021-0025] and Figures 1-4 teaches an electronic side mirror that includes a reflecting element (i.e., mirror) and a display panel, wherein the reflecting element of the mirror and display panel overlap each other (emphasis added).
On page 11, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all limitations of the Applicant’s independent claims. The Examiner agrees, if the independent claims are found allowable, then the dependent claims by the reasoning of dependency would be found allowable. However, at this time, the Examiner finds the independent claims are not allowable.
On page 11, the Applicant asserts similar arguments presented for independent claim 9 as independent claim 1. The Examiner continues to find Kunitachi teaches the limitation of “an electronic side mirror including a mirror panel and a display panel,” for the same reasoning stated both above and in the updated claim mapping listed below.
On pages 11-12, the Applicant asserts the dependent claims should be patentable by reason of dependency, wherein the current rejection fail to teach or suggest all limitations of the Applicant’s independent claims. The Examiner agrees, if the independent claims are found allowable, then the dependent claims by the reasoning of dependency would be found allowable. However, at this time, the Examiner finds the independent claims are not allowable.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Such claim limitation(s) is/are:
(a) “a moving device configured to move the electronic side mirror,” as recited in claim 1.
 (b) “a moving device configured to move the electronic side mirror,” as recited in claim 9.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2, 4, 6-10 and 13-15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunitachi et al. JP2010116125A (hereinafter, Kunitachi).
Regarding Claim 1, Kunitachi teaches a side mirror system for a vehicle comprising: 
-a camera disposed outside the vehicle and configured to capture a peripheral area of the vehicle (camera positioned outside the vehicle to capture a peripheral area of the vehicle, Kunitachi, Paragraphs 0023-0024 and Figures 2 and 3); 
-an electronic side mirror including a mirror panel and a display panel overlapping each other (electronic side mirror that includes a reflecting element (i.e., mirror) and display panel, wherein the reflecting element of the mirror and display panel overlap each other, Kunitachi, Paragraphs 0005-0015 and 0021-0025 and Figures 1-4); 
-a moving device configured to move the electronic side mirror to an inside or an outside of the vehicle (moving the side mirror configuration inside and outside the vehicle, Kunitachi, Paragraphs 0008-0015 and Figures 1-4); and 
(control means for controlling both the camera, display, and moving the mirror, Kunitachi, Paragraphs 0019-0020 and 0025), wherein the at least one control circuit is configured to: 
-control the electronic side mirror such that the electronic side mirror outputs an image obtained by the camera using the display panel or reflects an image of the peripheral area of the vehicle using the mirror panel (electronic side mirror either displays via the display on the mirror the peripheral area or the peripheral area is reflected by the mirror panel, Kunitachi, Paragraphs 0005-0015), and 
-control the moving device such that the electronic side mirror moves from the outside of the vehicle to the inside of the vehicle, when a specified condition is satisfied, (moving the side mirror from the outside to the inside based on a condition such as prevent wear due to wind and rain associated with exposing the display unit to the outside of the vehicle, Kunitachi, Paragraphs 0013 and 0048) wherein the mirror panel and the display panel overlap each other whether the electronic side mirror is inside the vehicle or outside the vehicle (electronic side mirror that includes a reflecting element (i.e., mirror) and display panel, wherein the reflecting element of the mirror and display panel overlap each other, Kunitachi, Paragraphs 0005-0015 and 0021-0025 and Figures 1-4).
Regarding Claim 2, Kunitachi teaches the side mirror system of claim 1, further comprising: a removing device, wherein the at least one control circuit is further configured to: control the removing device to remove rainwater or a foreign object from the electronic side mirror, while the electronic side mirror moves from the outside of the (mirror can move from the outside of the vehicle to the inside of the vehicle when the mirror moves into the inside of the vehicle, the mirror passes through a rubber packing seal which will remove a foreign object from the electronic side mirror, Kunitachi, Paragraph 0019 and Figures 1-4).
Regarding Claim 3, Kunitachi teaches the side mirror system of claim 1, wherein the moving device includes one of a linear motion (LM) guide structure or a linear gear structure, and wherein the at least one control circuit is further configured to: control the moving device such that the electronic side mirror moves left or right (side electric mirror moves into and out of the vehicle in a linear fashion based on a linear gear structure controlled by the control circuit, Kunitachi, Paragraphs 0051 and Figures 1-4).
Regarding Claim 6, Kunitachi teaches the side mirror system of claim 1, wherein the at least one control circuit is further configured to: detect whether the display panel operates normally, and control the electronic side mirror such that the peripheral area of the vehicle is reflected by the mirror panel, when the display panel does not operate normally (video display rear image of the vehicle during normal operation and use of reflection means when a failure occurs, Kunitachi, Paragraphs 0004-00012 and 0020).
Regarding Claim 7, Kunitachi teaches the side mirror system of claim 1, wherein the at least one control circuit is further configured to: receive a user input to move the electronic side mirror from the outside of the vehicle to the inside of the vehicle (operation switch to move the mirrors via a user, Kunitachi, Paragraph 0020), (detect if display panel is operating normally or failing, Kunitachi, Paragraphs 0004-0012 and 0020), and control the moving device such that the electronic side mirror moves from the outside of the vehicle to the inside of the vehicle, when the display panel operates normally (moving the electronic side mirror outside to inside the vehicle when operating normally, Kunitachi, Paragraphs 0008-0015 and 0020 and Figures 1-4).
Regarding Claim 8, Kunitachi teaches the side mirror system of claim 1, further comprising: a display device disposed inside the vehicle, wherein the at least one control circuit is further configured to: control the display device so as to output the image obtained by the camera regardless of the specified condition (display unit on the dashboard which is capable of displaying the rear view from the cameras, Kunitachi, Paragraph 0019).
Regarding Claim 16, Kunitachi teaches a method of a side mirror system for a vehicle, the method comprising: 
-detecting a specified condition; and controlling a moving device such that an electronic side mirror including a mirror panel and a display panel moves from an outside of the vehicle to an inside of the vehicle (moving the side mirror from the outside to the inside based on a condition such as prevent wear due to wind and rain associated with exposing the display unit to the outside of the vehicle, Kunitachi, Paragraphs 0013 and 0048), 
-wherein the electronic side mirror is configured to output an image obtained by a camera through the display panel or is configured such that a peripheral area of the vehicle is reflected by the mirror panel (electronic side mirror that includes reflecting (i.e., mirror) and display panel, Kunitachi, Paragraphs 0005-0015 and 0021-002 and Figures 1-4), and
-wherein the display panel and the mirror panel are overlapping each other whether the electronic side mirror is inside the vehicle or outside the vehicle (electronic side mirror that includes a reflecting element (i.e., mirror) and display panel, wherein the reflecting element of the mirror and display panel overlap each other, Kunitachi, Paragraphs 0005-0015 and 0021-0025 and Figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitachi et al. JP2010116125A (hereinafter, Kunitachi), in view of, Bos et al. U.S. P.G. Publication 2004/0200948 (hereinafter, Bos).
Regarding Claim 4, Kunitachi teaches the side mirror system of claim 1… control the moving device such that the electronic side mirror moves from the outside of the vehicle to the inside of the vehicle, when the determined value is not less than a specified critical value (moving the side mirror from the outside to the inside based on a condition (i.e., not less than a specified critical value) such as prevent wear due to wind and rain associated with exposing the display unit to the outside of the vehicle, Kunitachi, Paragraphs 0013 and 0048).
	Kunitachi does not teach the system to include a sensor configured to measure an outside weather state of the vehicle, wherein the at least one control circuit is further configured to: determine a value indicating the outside weather state of the vehicle through the sensor.
	Bos teaches a rain sensor to detect and measure an outside weather state of the vehicle (Bos, Paragraph 0037).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system to include a sensor configured to measure an outside weather state of the vehicle, wherein the at least one control circuit is further configured to: determine a value indicating the outside weather state of the vehicle through the sensor as taught by Bos.
(Bos, Paragraphs 0005-0006).
Regarding Claim 9, Kunitachi teaches a side mirror system for a vehicle comprising: 
…
-a camera disposed outside the vehicle and configured to capture a peripheral area of the vehicle (camera positioned outside the vehicle to capture a peripheral area of the vehicle, Kunitachi, Paragraphs 0023-0024 and Figures 2 and 3); 
-an electronic side mirror including a mirror panel and a display panel overlapping each other (electronic side mirror that includes a reflecting element (i.e., mirror) and display panel, wherein the reflecting element of the mirror and display panel overlap each other, Kunitachi, Paragraphs 0005-0015 and 0021-0025 and Figures 1-4); 
-a moving device configured to move the electronic side mirror to an inside or an outside of the vehicle (moving the side mirror configuration inside and outside the vehicle, Kunitachi, Paragraphs 0008-0015 and Figures 1-4); and 
-at least one control circuit electrically connected to the camera, the electronic side mirror, and the moving device (control means for controlling both the camera, display, and moving the mirror, Kunitachi, Paragraphs 0019-0020 and 0025), wherein the at least one control circuit is configured to: 
-control the electronic side mirror such that the electronic side mirror outputs an image obtained by the camera using the display panel or reflect an image of the peripheral (electronic side mirror either displays via the display on the mirror the peripheral area or the peripheral area is reflected by the mirror panel, Kunitachi, Paragraphs 0005-0015), …
-control the moving device such that the electronic side mirror moves from the outside of the vehicle to the inside of the vehicle based on the detected weather state (moving the side mirror from the outside to the inside based on a condition such as prevent wear due to wind and rain associated with exposing the display unit to the outside of the vehicle, Kunitachi, Paragraphs 0013 and 0048), wherein the mirror panel and the display panel overlap each other whether the electronic side mirror is inside the vehicle or outside the vehicle (electronic side mirror that includes a reflecting element (i.e., mirror) and display panel, wherein the reflecting element of the mirror and display panel overlap each other, Kunitachi, Paragraphs 0005-0015 and 0021-0025 and Figures 1-4).
Kunitachi does not teach the system to include a sensor to detect an outside weather state of the vehicle through the sensor.
	Bos teaches a rain sensor to detect and measure an outside weather state of the vehicle (Bos, Paragraph 0037).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system to include a sensor to detect an outside weather state of the vehicle through the sensor as taught by Bos.
	It would have been obvious because having a rain sensor included in a vehicle allows the vehicle to determine if moisture may affect the driving ability of the vehicle (Bos, Paragraphs 0005-0006)
Regarding Claim 10, the applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 2.
Regarding Claim 11, the applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 3.
Regarding Claim 13, the applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 6.
Regarding Claim 14, Kunitachi, as modified, teaches the side mirror system of claim 9, wherein the at least one control circuit is further configured to: control the electronic side mirror such that a tilt of the electronic side mirror is changed, when the electronic side mirror moves to the inside of the vehicle (the electronic mirror angle can be adjusted (i.e., tilted) for example angle changed when moving the mirror into the vehicle, Kunitachi, Paragraphs 0020 and 0049).
Regarding Claim 15, Kunitachi, as modified, teaches the side mirror system of claim 9, further comprising: a display device disposed inside the vehicle (display unit on the dashboard which is capable of displaying the rear view from the cameras, Kunitachi, Paragraph 0019), wherein the at least one control circuit is further configured to: control the display device so as to output the image obtained by the camera regardless of a specified condition (display unit on the dashboard which is capable of displaying the rear view from the cameras at all times regardless of a specified condition, Kunitachi, Paragraphs 0008-0020)
Regarding Claim 17, Kunitachi teaches the method of claim 16.
	Kunitachi does not teach the method to include detecting an outside weather state of the vehicle; and determining whether a value indicating the outside weather state of the vehicle is not less than a specified critical value.
	Bos teaches a rain sensor to detect and measure an outside weather state of the vehicle to determine if the rain is more or less than a specified amount of rain detected (Bos, Paragraph 0037).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method to include detecting an outside weather state of the vehicle; and determining whether a value indicating the outside weather state of the vehicle is not less than a specified critical value as taught by Bos.
	It would have been obvious because having a rain sensor included in a vehicle allows the vehicle to determine if moisture may affect the driving ability of the vehicle (Bos, Paragraphs 0005-0006).
Regarding Claim 18, Kunitachi, as modified, teaches the method of claim 17, further comprising: detecting whether the display panel operates normally (detect if display panel is operating normally or failing, Kunitachi, Paragraphs 0004-0012 and 0020), when the value indicating the outside weather state of the vehicle is not less than the specified critical value (as taught by Bos in claim 17); and controlling the moving device such that the electronic side mirror moves from the outside of the vehicle to the inside of the vehicle, when the display panel operates normally (moving the electronic side mirror outside to inside the vehicle when operating normally, Kunitachi, Paragraphs 0008-0015 and 0020 and Figures 1-4).
Regarding Claim 19, Kunitachi, as modified, teaches the method of claim 18, further comprising: controlling the electronic side mirror such that the peripheral area of the vehicle is reflected by the mirror panel, when the display panel does not operate normally (video display rear image of the vehicle during normal operation and use of reflection means when a failure occurs, Kunitachi, Paragraphs 0004-00012 and 0020).
Regarding Claim 20, Kunitachi, as modified, teaches the method of claim 19, further comprising: controlling the camera so as to be turned off (use of cameras or not (i.e., turned off, also turning the vehicle off would power down the cameras, Kunitachi, Paragraph 0020).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kunitachi et al. JP2010116125A (hereinafter, Kunitachi), in view of, Hak et al. KR20130128793A (hereinafter, Hak).
Regarding Claim 5, Kunitachi teaches the side mirror system of claim 1.
	Kunitachi does not teach the system to include a hinge, and wherein the at least one control circuit is further configured to: control the moving device such that the hinge is folded.
	Hak teaches the side electronic mirror moving via a hinge (i.e., folded) (Hak, Paragraphs 0003 and 0042 and Figure 1).

	It would have been obvious to modify because having a hinge fold allows the mirror to be stored into the car body reducing air resistance of the vehicle (Hak, Paragraph 0003).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kunitachi et al. JP2010116125A (hereinafter, Kunitachi), in view of, Bos et al. U.S. P.G. Publication 2004/0200948 (hereinafter, Bos), in further view of, Hak et al. KR20130128793A (hereinafter, Hak).
Regarding Claim 12, the applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the examiner in the rejection of claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667 

/RACHID BENDIDI/Primary Examiner, Art Unit 3667